DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 04/02/2021. 
The status of the Claims is as follows:
Claims 5, 19 and 20 have been cancelled; 
Claims 1, 11, 12 and 18 have been amended;
Claims 1-4, and 6-18 are pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Myers Dill on 07/02/2021.

The application has been amended as follows: 
6. (Original) The appliance of claim 



Allowable Subject Matter
Claims 1-4, and 6-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed appliance for vacuum sealing that includes a housing with a front wall member and bottom surface such that the front wall member of the housing is angled between 15 degrees and 45 degrees relative to the bottom surface of the housing in addition to the limitations recited in Claims 1, 11 and 18. 

The Prior Art has several examples of an angled housing: 
	Picozza et al. (US 20130097967) Fig. 2. 
	Ledger et al. (US 20160101885) Fig. 1
	Abate et al. (US 20120090281) Fig. 1
	Small (US 20050217101) Fig. 1
However the Prior Art does not teach a housing with a front wall that is angled between 15 degrees and 45 degrees relative to the bottom surface of the housing in addition to the limitations recited in Claims 1, 11 and 18. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731